 1   WOODRUFF, SPRADLIN & SMART, APC
     PATRICK M. DESMOND – State Bar No. 215029
 2   pdesmond@wss-law.com
     555 Anton Boulevard, Suite 1200
 3   Costa Mesa, California 92626-7670
     Telephone: (714) 558-7000
 4   Facsimile: (714) 835-7787
 5   Attorneys for Defendants OFFICER CHANDLER, OFFICER
     NAKASHIMA, AND OFFICER PITTMAN
 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11
     MITCHEL ZOHNER,                              CASE NO: 2:20-cv-04719-MWF (RAO)
12
                 Plaintiff,                       BEFORE THE HONORABLE
13                                                MICHAEL W. FITZGERALD
     v.                                           COURTROOM 5A
14
     CITY OF TORRANCE, a public entity;           STIPULATED PROTECTIVE
15   DAVID CHANDLER; BRANDEN                      ORDER1
     NAKASHIMA; MARK PITTMAN; and
16   DOES 1 through 10, inclusive,                HEARING DATES PENDING:
                                                  Type:    Final Pre-Trial Conference
17               Defendants.                      Date:    June 7, 2021
                                                  Time:    11 a.m.
18                                                Ctrm:    5A
19                                                Type:    Trial
                                                  Date:    June 29, 2021
20                                                Time:    8:30 a.m.
                                                  Ctrm:    5A D
21

22

23
     ///
24
     ///
25

26
     1
      This Stipulated Protective Order is substantially based on the model protective
27   order provided under Magistrate Judge Rozella A. Oliver’s Procedures. A redlined
     version showing all modifications from the model protective order is available and
28   can be provided upon request.
                                              1
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve trade secrets, customer and pricing lists and
13   other valuable research, development, commercial, financial, technical and/or
14   proprietary information for which special protection from public disclosure and
15   from use for any purpose other than prosecution of this action is warranted. Such
16   confidential and proprietary materials and information consist of, among other
17   things, confidential business or financial information, information regarding
18   confidential business practices, or other confidential research, development, or
19   commercial information (including information implicating privacy rights of third
20   parties), information otherwise generally unavailable to the public, or which may be
21   privileged or otherwise protected from disclosure under state or federal statutes,
22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
23   information, to facilitate the prompt resolution of disputes over confidentiality of
24   discovery materials, to adequately protect information the parties are entitled to keep
25   confidential, to ensure that the parties are permitted reasonable necessary uses of
26   such material in preparation for and in the conduct of trial, to address their handling
27   at the end of the litigation, and serve the ends of justice, a protective order for such
28
                                                 2
 1   information is justified in this matter. It is the intent of the parties that information
 2   will not be designated as confidential for tactical reasons and that nothing be so
 3   designated without a good faith belief that it has been maintained in a confidential,
 4   non-public manner, and there is good cause why it should not be part of the public
 5   record of this case.
 6         This matter, brought under 42 U.S.C. § 1983, involves alleged physical and
 7   psychological injuries resulting from police officers’ alleged use of excessive force
 8   and false/retaliatory arrest. The discovery sought, and likely to be sought in the
 9   future, includes: documents and records relating to internal affairs investigation files
10   and related complaints, statements, and records; police officers’ personnel files; and
11   individual parties’ medical and financial information. The public and uncontrolled
12   release of these documents, without first allowing the affected parties and non-
13   parties to identify confidential information and claim protection, could cause the
14   parties personal and institutional embarrassment and harm.
15         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
16         The parties further acknowledge, as set forth in Section 12.3, below, that this
17   Stipulated Protective Order does not entitle them to file confidential information
18   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
19   and the standards that will be applied when a party seeks permission from the court
20   to file material under seal.
21         There is a strong presumption that the public has a right of access to judicial
22   proceedings and records in civil cases. In connection with non-dispositive motions,
23   good cause must be shown to support a filing under seal. See Kamakana v. City and
24   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006); Phillips v. Gen. Motors
25   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002); Makar-Welbon v. Sony Electrics,
26   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
27   require good cause showing), and a specific showing of good cause or compelling
28
                                                 3
 1   reasons with proper evidentiary support and legal justification, must be made with
 2   respect to Protected Material that a party seeks to file under seal. The parties’ mere
 3   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 4   without the submission of competent evidence by declaration, establishing that the
 5   material sought to be filed under seal qualifies as confidential, privileged, or
 6   otherwise protectable—constitute good cause.
 7         Further, if a party requests sealing related to a dispositive motion or trial, then
 8   compelling reasons, not only good cause, for the sealing must be shown, and the
 9   relief sought shall be narrowly tailored to serve the specific interest to be protected.
10   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
11   each item or type of information, document, or thing sought to be filed or introduced
12   under seal in connection with a dispositive motion or trial, the party seeking
13   protection must articulate compelling reasons, supported by specific facts and legal
14   justification, for the requested sealing order. Again, competent evidence supporting
15   the application to file documents under seal must be provided by declaration.
16         Any document that is not confidential, privileged, or otherwise protectable in
17   its entirety will not be filed under seal if the confidential portions can be redacted.
18   If documents can be redacted, then a redacted version for public viewing, omitting
19   only the confidential, privileged, or otherwise protectable portions of the document
20   shall be filed. Any application that seeks to file documents under seal in their
21   entirety should include an explanation of why redaction is not feasible.
22   2.    DEFINITIONS
23         2.1    Action:[this pending federal lawsuit, Mitchel Zohner v. City of
24   Torrance et al., Case No. 2:20-cv-04719 MWF (RAO).
25         2.2    Challenging Party: a Party or Non-Party that challenges the
26   designation of information or items under this Order.
27   ///
28
                                                 4
 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4   the Good Cause Statement.
 5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7          2.5    Designating Party: a Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL.”
10          2.6    Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things) that are produced or
13   generated in disclosures or responses to discovery in this matter.
14          2.7    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          2.8    House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20          2.9    Non-Party: any natural person, partnership, corporation, association or
21   other legal entity not named as a Party to this action.
22          2.10 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   that has appeared on behalf of that party, and includes support staff.
26          2.11 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28
                                                 5
 1   support staffs).
 2         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 3   Discovery Material in this Action.
 4         2.13 Professional Vendors: persons or entities that provide litigation
 5   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 6   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 7   and their employees and subcontractors.
 8         2.14 Protected Material: any Disclosure or Discovery Material that is
 9   designated as “CONFIDENTIAL.”
10         2.15 Receiving Party: a Party that receives Disclosure or Discovery
11   Material from a Producing Party.
12   3.    SCOPE
13         The protections conferred by this Stipulation and Order cover not only
14   Protected Material (as defined above), but also (1) any information copied or
15   extracted from Protected Material; (2) all copies, excerpts, summaries, or
16   compilations of Protected Material; and (3) any testimony, conversations, or
17   presentations by Parties or their Counsel that might reveal Protected Material.
18         Any use of Protected Material at trial shall be governed by the orders of the
19   trial judge. This Order does not govern the use of Protected Material at trial.
20   4.    DURATION
21         Once a case proceeds to trial, information that was designated as
22   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
23   as an exhibit at trial becomes public and will be presumptively available to all
24   members of the public, including the press, unless compelling reasons supported by
25   specific factual findings to proceed otherwise are made to the trial judge in advance
26   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
27   showing for sealing documents produced in discovery from “compelling reasons”
28
                                                6
 1   standard when merits-related documents are part of court record). Accordingly, the
 2   terms of this protective order do not extend beyond the commencement of the trial.
 3   5.    DESIGNATING PROTECTED MATERIAL
 4         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 5   Each Party or Non-Party that designates information or items for protection under
 6   this Order must take care to limit any such designation to specific material that
 7   qualifies under the appropriate standards. The Designating Party must designate for
 8   protection only those parts of material, documents, items or oral or written
 9   communications that qualify so that other portions of the material, documents, items
10   or communications for which protection is not warranted are not swept unjustifiably
11   within the ambit of this Order.
12         Mass, indiscriminate or routinized designations are prohibited. Designations
13   that are shown to be clearly unjustified or that have been made for an improper
14   purpose (e.g., to unnecessarily encumber the case development process or to impose
15   unnecessary expenses and burdens on other parties) may expose the Designating
16   Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18   designated for protection do not qualify for protection, that Designating Party must
19   promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2      Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23   under this Order must be clearly so designated before the material is disclosed or
24   produced.
25         Designation in conformity with this Order requires:
26               (a) for information in documentary form (e.g., paper or electronic
27   documents, but excluding transcripts of depositions or other pretrial or trial
28
                                                 7
 1   proceedings), that the Producing Party affix at a minimum, the legend
 2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 3   contains protected material. If only a portion of the material on a page qualifies for
 4   protection, the Producing Party also must clearly identify the protected portion(s)
 5   (e.g., by making appropriate markings in the margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and
 9   before the designation, all of the material made available for inspection shall be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11   documents it wants copied and produced, the Producing Party must determine which
12   documents, or portions thereof, qualify for protection under this Order. Then,
13   before producing the specified documents, the Producing Party must affix the
14   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
15   portion of the material on a page qualifies for protection, the Producing Party also
16   must clearly identify the protected portion(s) (e.g., by making appropriate markings
17   in the margins).
18             (b) for testimony given in depositions that the Designating Party identifies
19   the Disclosure or Discovery Material on the record, before the close of the
20   deposition all protected testimony.
21             (c) for information produced in some form other than documentary and
22   for any other tangible items, that the Producing Party affix in a prominent place on
23   the exterior of the container or containers in which the information is stored the
24   legend “CONFIDENTIAL.” If only a portion or portions of the information
25   warrants protection, the Producing Party, to the extent practicable, shall identify the
26   protected portion(s).
27   ///
28
                                                8
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive
 3   the Designating Party’s right to secure protection under this Order for such material.
 4   Upon timely correction of a designation, the Receiving Party must make reasonable
 5   efforts to assure that the material is treated in accordance with the provisions of this
 6   Order.
 7   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 9   designation of confidentiality at any time that is consistent with the Court’s
10   Scheduling Order.
11         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
12   resolution process under Local Rule 37.1 et seq.
13         6.3    The burden of persuasion in any such challenge proceeding shall be on
14   the Designating Party. Frivolous challenges, and those made for an improper
15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
16   parties) may expose the Challenging Party to sanctions. Unless the Designating
17   Party has waived or withdrawn the confidentiality designation, all parties shall
18   continue to afford the material in question the level of protection to which it is
19   entitled under the Producing Party’s designation until the Court rules on the
20   challenge.
21   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
22         7.1    Basic Principles. A Receiving Party may use Protected Material that is
23   disclosed or produced by another Party or by a Non-Party in connection with this
24   Action only for prosecuting, defending or attempting to settle this Action. Such
25   Protected Material may be disclosed only to the categories of persons and under the
26   conditions described in this Order. When the Action has been terminated, a
27   Receiving Party must comply with the provisions of section 13 below (FINAL
28
                                                 9
 1   DISPOSITION).
 2         Protected Material must be stored and maintained by a Receiving Party at a
 3   location and in a secure manner that ensures that access is limited to the persons
 4   authorized under this Order.
 5         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 6   otherwise ordered by the court or permitted in writing by the Designating Party, a
 7   Receiving Party may disclose any information or item designated
 8   “CONFIDENTIAL” only to:
 9               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
10   well as employees of said Outside Counsel of Record to whom it is reasonably
11   necessary to disclose the information for this Action;
12               (b) the officers, directors, and employees (including House Counsel) of
13   the Receiving Party to whom disclosure is reasonably necessary for this Action;
14               (c) Experts (as defined in this Order) of the Receiving Party to whom
15   disclosure is reasonably necessary for this Action and who have signed the
16   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17               (d) the court and its personnel;
18               (e) court reporters and their staff;
19               (f) professional jury or trial consultants, mock jurors, and Professional
20   Vendors to whom disclosure is reasonably necessary for this Action and who have
21   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22               (g) the author or recipient of a document containing the information or a
23   custodian or other person who otherwise possessed or knew the information;
24               (h) during their depositions, witnesses, and attorneys for witnesses, in the
25   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
26   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
27   will not be permitted to keep any confidential information unless they sign the
28
                                                    10
 1   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 2   agreed by the Designating Party or ordered by the court. Pages of transcribed
 3   deposition testimony or exhibits to depositions that reveal Protected Material may
 4   be separately bound by the court reporter and may not be disclosed to anyone except
 5   as permitted under this Stipulated Protective Order; and
 6             (i) any mediator or settlement officer, and their supporting personnel,
 7   mutually agreed upon by any of the parties engaged in settlement discussions.
 8   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 9         IN OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action as
12   “CONFIDENTIAL,” that Party must:
13             (a) promptly notify in writing the Designating Party. Such notification
14   shall include a copy of the subpoena or court order;
15             (b) promptly notify in writing the party who caused the subpoena or order
16   to issue in the other litigation that some or all of the material covered by the
17   subpoena or order is subject to this Protective Order. Such notification shall include
18   a copy of this Stipulated Protective Order; and
19             (c) cooperate with respect to all reasonable procedures sought to be
20   pursued by the Designating Party whose Protected Material may be affected.
21         If the Designating Party timely seeks a protective order, the Party served with
22   the subpoena or court order shall not produce any information designated in this
23   action as “CONFIDENTIAL” before a determination by the court from which the
24   subpoena or order issued, unless the Party has obtained the Designating Party’s
25   permission. The Designating Party shall bear the burden and expense of seeking
26   protection in that court of its confidential material and nothing in these provisions
27   should be construed as authorizing or encouraging a Receiving Party in this Action
28
                                                11
 1   to disobey a lawful directive from another court.
 2   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 3         PRODUCED IN THIS LITIGATION
 4             (a) The terms of this Order are applicable to information produced by a
 5   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 6   produced by Non-Parties in connection with this litigation is protected by the
 7   remedies and relief provided by this Order. Nothing in these provisions should be
 8   construed as prohibiting a Non-Party from seeking additional protections.
 9             (b) In the event that a Party is required, by a valid discovery request, to
10   produce a Non-Party’s confidential information in its possession, and the Party is
11   subject to an agreement with the Non-Party not to produce the Non-Party’s
12   confidential information, then the Party shall:
13                (1) promptly notify in writing the Requesting Party and the Non-Party
14   that some or all of the information requested is subject to a confidentiality
15   agreement with a Non-Party;
16                (2) promptly provide the Non-Party with a copy of the Stipulated
17   Protective Order in this Action, the relevant discovery request(s), and a reasonably
18   specific description of the information requested; and
19                (3) make the information requested available for inspection by the
20   Non-Party, if requested.
21             (c) If the Non-Party fails to seek a protective order from this court within
22   14 days of receiving the notice and accompanying information, the Receiving Party
23   may produce the Non-Party’s confidential information responsive to the discovery
24   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
25   not produce any information in its possession or control that is subject to the
26   confidentiality agreement with the Non-Party before a determination by the court.
27   Absent a court order to the contrary, the Non-Party shall bear the burden and
28
                                                12
 1   expense of seeking protection in this court of its Protected Material.
 2   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4   Protected Material to any person or in any circumstance not authorized under this
 5   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 6   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 7   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
 8   persons to whom unauthorized disclosures were made of all the terms of this Order,
 9   and (d) request such person or persons to execute the “Acknowledgment and
10   Agreement to Be Bound” that is attached hereto as Exhibit A.
11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection,
15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
17   procedure may be established in an e-discovery order that provides for production
18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
19   (e), insofar as the parties reach an agreement on the effect of disclosure of a
20   communication or information covered by the attorney-client privilege or work
21   product protection, the parties may incorporate their agreement in the stipulated
22   protective order submitted to the court.
23   12.   MISCELLANEOUS
24         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
25   person to seek its modification by the Court in the future.
26         12.2 Right to Assert Other Objections. By stipulating to the entry of this
27   Protective Order, no Party waives any right it otherwise would have to object to
28
                                                13
 1   disclosing or producing any information or item on any ground not addressed in this
 2   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3   ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 6   may only be filed under seal pursuant to a court order authorizing the sealing of the
 7   specific Protected Material at issue. If a Party’s request to file Protected Material
 8   under seal is denied by the court, then the Receiving Party may file the information
 9   in the public record unless otherwise instructed by the court.
10   13.   FINAL DISPOSITION
11         After the final disposition of this Action, as defined in paragraph 4, within 60
12   days of a written request by the Designating Party, each Receiving Party must return
13   all Protected Material to the Producing Party or destroy such material. As used in
14   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
15   summaries, and any other format reproducing or capturing any of the Protected
16   Material. Whether the Protected Material is returned or destroyed, the Receiving
17   Party must submit a written certification to the Producing Party (and, if not the same
18   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
19   (by category, where appropriate) all the Protected Material that was returned or
20   destroyed and (2) affirms that the Receiving Party has not retained any copies,
21   abstracts, compilations, summaries or any other format reproducing or capturing any
22   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
23   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
24   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
25   reports, attorney work product, and consultant and expert work product, even if such
26   materials contain Protected Material. Any such archival copies that contain or
27   constitute Protected Material remain subject to this Protective Order as set forth in
28
                                                14
 1   Section 4 (DURATION).
 2   14.   VIOLATION
 3         Any violation of this Order may be punished by appropriate measures
 4   including, without limitation, contempt proceedings and/or monetary sanctions.
 5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6                                        BOOTH LAW
 7   DATED: May 5, 2021                   By:     /S/ Andrew S. Pruitt
 8                                                Andrew S. Pruitt, Esq.
                                                  Attorney for Plaintiff
 9                                                Mitchel Zohner
10
                                          PATRICK SULLIVAN
11                                        CITY ATTORNEY
12   DATED: May 5, 2021                   By: /S/ Della Thompson-Bell
13                                            Della Thompson-Bell
                                              Deputy City Attorney
14                                            Attorney for Defendant City of
15                                            Torrance
16                                        WOODRUFF, SPRADLIN & SMART

17   DATED: May 5, 2021                   By:     /S/ Jason McEwen
                                                  Patrick Desmond
18                                                Jason McEwen
19                                                Attorneys for Defendants David
                                                  Chandler, Branden Nakashima and
20                                                Mark Pittman
21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22

23

24
     DATED: May 6, 2021                   By:
25
                                                  Honorable Rozella A. Oliver
26                                                United States Magistrate Judge
27

28
                                             15
 1
                                           EXHIBIT A
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
     I, _____________________________ [print or type full name], of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on [date] in the case of Mitchel Zohner v. City of Torrance et al., Case No. 2:20-
 8
     cv-04719. I agree to comply with and to be bound by all the terms of this Stipulated
 9
     Protective Order and I understand and acknowledge that failure to so comply could
10
     expose me to sanctions and punishment in the nature of contempt. I solemnly
11
     promise that I will not disclose in any manner any information or item that is subject
12
     to this Stipulated Protective Order to any person or entity except in strict compliance
13
     with the provisions of this Order.
14
     I further agree to submit to the jurisdiction of the United States District Court for the
15
     Central District of California for enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this action.
17
     I hereby appoint __________________________ [print or type full name] of
18
     _______________________________________ [print or type full address and
19
     telephone number] as my California agent for service of process in connection with
20
     this action or any proceedings related to enforcement of this Stipulated Protective
21
     Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24
     Printed name: _______________________________
25

26
     Signature: __________________________________
27

28
                                                16
                                      PROOF OF SERVICE
 1
                     STATE OF CALIFORNIA, COUNTY OF ORANGE
 2
            I am over the age of 18 and not a party to the within action; I am employed by
 3   WOODRUFF, SPRADLIN & SMART in the County of Orange at 555 Anton Boulevard,
     Suite 1200, Costa Mesa, CA 92626-7670.
 4
         On May 5, 2021, I served the foregoing document(s) described as STIPULATED
 5
     PROTECTIVE ORDER
 6
          by placing the true copies thereof enclosed in sealed envelopes addressed as stated
 7         on the attached mailing list;
          by placing  the original  a true copy thereof enclosed in sealed envelopes
 8         addressed as follows:
 9        (BY MAIL) I placed said envelope(s) for collection and mailing, following
           ordinary business practices, at the business offices of WOODRUFF, SPRADLIN &
10         SMART, and addressed as shown on the attached service list, for deposit in the
           United States Postal Service. I am readily familiar with the practice of
11         WOODRUFF, SPRADLIN & SMART for collection and processing
           correspondence for mailing with the United States Postal Service, and said
12         envelope(s) will be deposited with the United States Postal Service on said date in
           the ordinary course of business.
13
          (BY ELECTRONIC SERVICE) by causing the foregoing document(s) to be
14         electronically filed using the Court’s ECF System which electronically notifies the
           parties and constitutes service of the filed document(s) on the individual(s) listed on
15         the attached mailing list.
16        (BY OVERNIGHT DELIVERY) I placed said documents in envelope(s) for
           collection following ordinary business practices, at the business offices of
17         WOODRUFF, SPRADLIN & SMART, and addressed as shown on the attached
           service list, for collection and delivery to a courier authorized by
18         _________________________ to receive said documents, with delivery fees
           provided for. I am readily familiar with the practices of WOODRUFF, SPRADLIN
19         & SMART for collection and processing of documents for overnight delivery, and
           said envelope(s) will be deposited for receipt by _________________________ on
20         said date in the ordinary course of business.
21        (BY FACSIMILE) I caused the above-referenced document to be transmitted to
           the interested parties via facsimile transmission to the fax number(s) as stated on the
22         attached service list.
23        (Federal) I declare that I am employed in the office of a member of the bar of this
                     court at whose direction the service was made. I declare under penalty of
24                   perjury that the above is true and correct.
25
           Executed on May 5, 2021 at Costa Mesa, California.
26
                                                            /s/ Katie E. Kane
27                                                          Katie E. Kane
28
                                                 17
 1                  MITCHEL ZOHNER v. CITY OF TORRANCE, et al.
 2                    USDC, CENTRAL DISTRICT OF CALIFORNIA
                         CASE NO.: 2:20-cv-04719-MWF (ROA)
 3
                ASSIGNED TO HONORABLE MICHAEL W. FITZGERALD
 4
                                         SERVICE LIST
 5
     Roger E. Booth, Esq.                          Attorneys for Plaintiff
 6   Andrew S. Pruitt, Esq.                        MITCHEL ZOHNER
     Carly Leann Sanchez
 7   BOOTH LAW
     21250 Hawthorne Blvd., Suite 475
 8   Torrance, CA 90503
     T: 310.515.1361 | F: 310.540.0433
 9   Email: rbooth@booth.law
            apruitt@booth.law
10          csanchez@booth.law
     Rekha Olsen – Law Clerk
11   rolsen@booth.law
12
     Patrick Q. Sullivan, Esq.                     Attorneys for Defendant
13   City Attorney                                 CITY OF TORRANCE
     Tatia Y. Strader, Esq.
14   Assistant City Attorney
     Della D. Thompson-Bell, Esq.
15   Deputy City Attorney
     3031 Torrance Blvd.
16   Torrance, CA 90503-5059
     T: 310.618.5810 | F: 310.618.5813
17   Email: dthompsonbell@torranceca.gov

18

19

20

21

22

23

24

25

26

27

28
                                              18
